IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SHIREEKA RAYLENE WILSON,               NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3833

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed May 12, 2015.

Petition for Writ of Prohibition.

William Mallory Kent, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, Julian E. Markham, Assistant Attorney
General, and Kathryn Lane, Assistant Attorney General, Tallahassee, for
Respondent.



PER CURIAM.

      The petition is DENIED without prejudice to the petitioner’s ability to raise

the affirmative defense of self-defense at trial. See Mederos v. State, 102 So. 3d 7,

11 (Fla. 1st DCA 2012).


LEWIS C.J., MARSTILLER, and OSTERHAUS, JJ., CONCUR.